Opinion by
BeaveR, J.,
The defendant was indicted, inter alia, for the statutory offense of assault and battery with intent to ravish. The several assignments of error raise practically a single question, was there sufficient evidence to be submitted to the jury (1) of the intent to ravish, (2) of the amount of force used in the ass'ault upon the prosecutrix ?
Criminal intent is usually hidden in the mind. It is not the subject of direct evidence except when avowed, and hence must be inferred from facts and circumstances. This of course is the province of the jury when there are facts, from which an intent can be inferred, to be submitted for their consideration. In the present case the previous conduct of the defendant in rudely staring the prosecutrix out of countenance, in following her and her companions from the opera house, in preceding her to the alley where he knew she would be compelled to pass on her way home after separating from her company, the manner of the assault, and following her after she had made her outcry, — all these facts were legitimate evidence of the intent and were fairly submitted to the jury.
The defendant rudely and violently attempted to take possession of the person of the prosecutrix, indeed his assault was so violent that the marks of his hands were visible in the discoloration of her person. It has been held in many cases that .actual force is not necessary to constitute the offense of assault with intent to ravish; that deceit or fraud in securing possession of the person is sufficient even where there is. no evidence of a touching thereof and as a battery may be the least touching of the person of another in a rude, angry or violent manner, if the intent to commit the greater crime is present in .the mind it is not necessary that overwhelming force be used. *580There is no room for question that tbe assault of the defendant was made with such force that only unusual agility enabled the prosecutrix to elude his grasp.
It is not necessary to consider the more subtle psychological influences which are present in the case, such as the awakening of an instinctive fear of the defendant in the mind of one of the companions of the prosecutrix. In the present development of mental science these are little understood and seem to have been rightly disregarded in the trial. There was no lack of overt acts of the defendant to justify not only their submission to the jury, but the conviction which followed. The case was fairly tried and the defendant suffered in no way at the hands of court or jury by reason of his color. A man of any color could and doubtless would have been convicted upon the same evidence.
The judgment is affirmed.